Citation Nr: 1720906	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-45 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 4, 2010, for the grant of service connection for spinal stenosis/spondylosis.

2.  Entitlement to a rating in excess of 40 percent for degenerative changes of the lumbar spine with spinal stenosis/spondylosis.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hemorrhoids.

4.  Whether new and material evidence has been received to reopen a claim for service connection for rectal polyps (now claimed as a rectal mass).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1967 to November 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and June 2015 rating decisions by Regional Offices (RO) of the Department of Veterans Affairs (VA).

In April 2017, the Veteran testified before the undersigned at a Travel Board Hearing.  A transcript of this hearing is of record.

In June 2015, the Veteran filed a timely notice of disagreement (NOD) with the RO's May 2015 denial to reopen a claim for entitlement to service connection for rectal polyps.  No statement of the case (SOC) was issued, therefore a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This claim has been incorporated within the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



The issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for hemorrhoids and rectal polyps are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The Board issued a decision in May 2000 that determined that the Veteran had failed provide new and material evidence to reopen the previously denied claim for service connection for low back disability.

2.  On November 5, 2004, the Veteran filed another petition to reopen his claim for low back disability.

3.  In a June 2005 decision, service connection for degenerative changes of the lumbar spine was granted, effective from November 5, 2004.  

4.  The Veteran did not perfect his appeal for an effective date earlier than November 5, 2004, for the grant of service connection for degenerative changes of the lumbar spine. 

5.  On February 4, 2010, the Veteran filed a claim for service connection for spinal stenosis and ankylosing spondylitis.

6.  A June 2015 decision granted service connection for spinal stenosis and ankylosing spondylitis, effective from February 4, 2010.

7.  The claim for service connection for spinal stenosis and ankylosing spondylitis was included his November 5, 2004 claim for service connection for low back disability.



CONCLUSION OF LAW

The criteria for an effective date November 5, 2004, but not earlier, for the award of service connection for spinal stenosis/spondylosis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in September 2011.  His claim was thereafter adjudicated and readjudicated several times.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  The Veteran has also been afforded adequate assistance in response to his claim.  His statements as well as pertinent service, VA and private treatment records have been obtained.  Resolution of this appeal ultimately turns on when the Veteran filed his claim, so an examination and opinion are not needed to fairly decide this appeal.  See 38 U.S.C.A. § 5103A (d)(2)(A)-(C); 38 C.F.R. § 3.159 (c)(4)(A)-(C).

VA law provides that the effective date for an award of disability compensation for an original claim shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016).  Regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1 (r) (2016).  A sympathetic reading as to all potential claims raised by the evidence is required. Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

The failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. § 7104 (a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  However, the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran asserts that his grant of service connection should be effective from December 3, 1987; which he construes to be his original date of claim.  See Board Hearing Testimony.  As support for this assertion, he in part cites to clinical evidence shortly after service separation confirming a diagnosis for spondylosis.  He also essentially asserts continuous prosecution of his initial claim.  

Historically, the Veteran first filed for service connection for a low back disability in December 1987.  This claim was denied by the RO in June 1988 and the Board in July 1990.  The Veteran did not appeal the Board's denial, thus the decision is final.  Thereafter, a request to reopen the claim was denied in an August 1993 rating decision.  A May 2000 Board decision determined that the Veteran had failed to submit new and material evidence to reopen his service connection claim.  As the Board did not seek an appeal, the May 2000 Board decision is also final.  

On November 5, 2004, the Veteran filed another petition to reopen his claim for low back disability.  The RO ultimately reopened the claim and granted service connection for degenerative changes of the lumbar spine in June 2005.  A 40 percent rating was made effective November 5, 2004; the date of the most recent claim to reopen.  

The Veteran attempted to appeal this effective date of the award of service connection for his low back disability.  See August 2005 statement from the Veteran.  A statement of the case was provided to him December 2005.  Argument pertaining to the effective date question was received by the RO in October 2007.  By correspondence date in January 2006, the RO advised the Veteran that he had failed to timely appeal the effective date assigned to his lumbar spine disability.  See 38 C.F.R. § 20.302.

In May 2007, following a request for reconsideration, the RO again denied a claim for an earlier effective date.  While not explicitly stated, the Board notes that a freestanding claim for an earlier effective date is a nullity.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In any event, the Veteran did not appeal this denial and it became final.  

That said, the Veteran's current appeal stems from a separate claim for service connection for spinal stenosis/ankylosing spondylitis received on February 4, 2010.  The claim was initially denied in January 2011 and thereafter appealed to the Board.  While pending Board consideration, ankylosing spondylitis was readjudicated and again denied in March 2012.  During a Board remand, in June 2015, the RO granted service connection.  At that time, the RO recharacterized the Veteran's service connected disability as degenerative changes of the lumbar spine with spinal stenosis/spondylosis.  His 40 percent rating was continued.  The effective date for the incorporation of spinal stenosis/spondylosis was February 4, 2010, his date of claim.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2005), the Court found that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  "Although the RO has no duty to read the mind of the claimant, the RO should construe a claim based on the reasonable expectations of the non-expert, self-represented claimant, and the evidence developed in processing that claim."  Clemons at 5.  

Put another way, although the Veteran did not explicitly claim spinal stenosis/spondylosis until February 4, 2010, there is clearly evidence that the Veteran initiated his reopened claim for service connection for disability of the lumbar spine on November 5, 2004.  A broad and liberal interpretation of that claim would include spinal stenosis and ankylosing spondylitis.  Indeed, for purposes of rating the disability of the lumbar spine, the effective date for service connection for degenerative arthritis of the lumbar spine with spinal stenosis and ankylosing spondylitis remained November 5, 2004.  Further, to the extent that spinal stenosis and ankylosing spondylitis may not have been diagnosed at the time of the November 2005 claim, the Board notes an effective date of an award of service connection is not based on the earliest medical evidence of the claimed condition, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde at 382.  Thus, an effective date of November 5, 2004, for the grant of service connection for spinal stenosis and ankylosing spondylitis is granted.

The Board finds that entitlement to an earlier effective date earlier than November 5, 2004 is not warranted, however.  As previously indicated, the question of an effective date earlier than November 5, 2004 was previously and finally denied in May 2007.  It was once again noted that a freestanding claim for an earlier effective date is a nullity.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

ORDER

Entitlement to an effective date of February 4, 2010, but not earlier, for the grant of service connection for spinal stenosis/spondylosis is granted.


REMAND

Claims to Reopen

Rectal Polyps 

As explained in the Introduction, in June 2015 the Veteran filed a timely NOD with a May 2015 rating decision.  Within this decision, the RO elected not to reopen a claim for entitlement to service connection for rectal polyps, also claimed as a rectal mass.  An SOC must be sent to the Veteran on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).




Hemorrhoids 

On April 2017 Board hearing, the Veteran testified that his hemorrhoid disability was in actuality misdiagnosed rectal polyps.  He also testified to clinical evidence supporting this assertion.  Given his assertions, and the pending adjudication of his rectal disability, the Board finds that at present these claims are inextricably intertwined.  Therefore, determination on this issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Increased Rating 

The Veteran was most recently afforded a VA examination in June 2015.  At the time of this examination, he declined range of motion testing in part due to the severity of his rectal mass.  In essence, he reported being unable to conduct such testing because his rectal mass greatly impaired his lumbar spine mobility.  Unfortunately, diagnostic imaging also could not be conducted because of the Veteran's pacemaker.  As a result, the examiner indicated being unable to provide a complete medical examination.  Since this examination, the Veteran has undergone removal of said mass.  See VAMC Erie Records.  He has also reported a willingness to undergo another examination.  Given the change of circumstances, and the need for adequate examination, the Board finds that a remand is necessary to ascertain the current severity of his low back disability.  Mclendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a Statement of the Case on the issue of whether new and material evidence has been received to reopen a claim for service connection for rectal polyps (now claimed as a rectal mass).  In so doing, specifically address the Veteran's assertions of his hemorrhoids and rectal polyps being one in the same.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

2. Make arrangements for the Veteran to be afforded an examination to determine the severity of his low back disability.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's low back disability.

a. The examiner must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time then the examiner must provide an adequate explanation as to why.

b. Testing of the range of low back motion must also include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

3. Thereafter, the AOJ should re-adjudicate the claims.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


